     Case 3:21-cv-00854-E Document 1 Filed 04/13/21                 Page 1 of 7 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LINDSAY REILLY,                                   §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §       CIVIL ACTION NO. 3:21-cv-854
                                                  §
LOLOI, Inc.,                                      §
                                                  §
       Defendant.                                 §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Lindsay Reilly (“Plaintiff”) files this Complaint against Loloi, Inc. (“Defendant”),

showing in support as follows:

                                 I.      NATURE OF THE CASE

       1.      This is a civil action brought by Plaintiff pursuant to the federal Fair Labor

Standards Act, 29 U.S.C. §§ 201-219, and the federal Portal-to-Portal Pay Act, 29 U.S.C. §§ 251-

262, (collectively “FLSA”) for Defendant’s failure to pay Plaintiff time and one-half her regular

rate of pay for all hours worked over 40 during each seven-day workweek as an employee of

Defendant.

       2.      Plaintiff was employed by Defendant from approximately October 26, 2020 to

approximately March 19, 2021. Defendant paid Plaintiff on a purported salary basis. Plaintiff

routinely worked more than 40 hours in a typical seven-day workweek but was not paid time and

one-half her regular rate of pay for any such hours worked over 40. That failure to pay Plaintiff

overtime premium pay for all overtime hours worked is a violation of the FLSA.

       3.      Plaintiff files this lawsuit individually and seeks all damages available under the

FLSA including back wages, liquidated damages, legal fees, costs, and post-judgment interest.




                                                           Plaintiff’s Original Complaint – Page 1
      Case 3:21-cv-00854-E Document 1 Filed 04/13/21                Page 2 of 7 PageID 2



                        II.   THE PARTIES, JURISDICTION, AND VENUE

A.      Plaintiff Lindsay Reilly

        4.      Plaintiff is a natural person who resides in Tarrant County, Texas. She has standing

to file this lawsuit.

        5.      Plaintiff is a former employee of Defendant’s.

B.      Defendant Loloi, Inc.

        6.      Defendant is a domestic for-profit corporation.

        7.      During all times relevant, Defendant has done business in the State of Texas.

        8.      Defendant is registered with the Texas Secretary of State to conduct business

operations in Texas.

        9.      At all times between October 26, 2020 to present, Defendant is and has been an

“enterprise engaged in commerce" as defined by the FLSA.

        10.     At all times between October 26, 2020 to present, Defendant employed, and

continues to employ, two or more employees.

        11.     At all times between October 26, 2020 to present, Defendant employed two or more

employees who engaged in commerce and/or who handled, sold, or otherwise worked on goods

and/or materials that have been moved in and/or produced for commerce by any person.

        12.     For example, Defendant employed two or more employees who regularly handled,

sold, and/or otherwise worked on goods and/or materials in their daily work that are/were moved

in and/or produced for commerce. Examples of such goods and/or materials include rugs, pillows,

wall art, computers, computer monitors, computer-related devices (such as printers), phones, and

office equipment.




                                                           Plaintiff’s Original Complaint – Page 2
     Case 3:21-cv-00854-E Document 1 Filed 04/13/21                  Page 3 of 7 PageID 3



         13.    On information and belief, at all times relevant to this lawsuit, Defendant has had

annual gross sales or business volume in excess of $500,000.

         14.    Defendant’s principal place of business is located in Dallas County, Texas at 4501

Spring Valley Road, Farmers Branch, Texas 75244.

         15.    Defendant may be served with summons through its registered agent, Amir Loloi,

17311 Dallas Parkway, Suite 102, Dallas, Texas 75248.

C.       Jurisdiction and Venue

         16.    Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

         17.    The Court has personal jurisdiction over Defendant based on both general and

specific jurisdiction.

         18.    During all times relevant to this lawsuit, Defendant has done business in the State

of Texas and continues to do business in the State of Texas.

         19.    The Court has subject matter jurisdiction over this case based on federal question

jurisdiction, 28 U.S.C. § 1331, because Plaintiff bases her claims on federal law, namely the FLSA.

         20.    Venue is proper in this Court because Defendant’s principal place of business is in

Dallas County, Texas. Additionally, Plaintiff performed work for Defendant in Dallas County,

Texas.

                               III.   FACTUAL BACKGROUND

         21.    Defendant is a retailer of products such as rugs, pillows, throws, wall art, and other

items.

         22.    Plaintiff was employed by Defendant from approximately October 26, 2020 to

approximately March 19, 2021.




                                                            Plaintiff’s Original Complaint – Page 3
     Case 3:21-cv-00854-E Document 1 Filed 04/13/21                  Page 4 of 7 PageID 4



        23.     Plaintiff’s job title with Defendant was new business development account

manager. However, inconsistent with that job title, Plaintiff’s primary job duties were to essentially

convey data amongst various people and entities. For example, Plaintiff’s primary job duties

included attending virtual customer meetings co-workers had with Defendant’s customers,

preparing summaries of meetings, and e-mail communications with a Loloi team in India for

production status and updates.

        24.     Defendant paid Plaintiff on a purported salary basis.

        25.     No part of Plaintiff’s compensation from Defendant was commission based.

        26.     Plaintiff routinely worked more than 40 hours in a typical seven-day workweek but

was not paid time and one-half her regular rate of pay for any such hours worked over 40.

        27.     Defendant’s failure to pay Plaintiff time and one-half her regular rate of pay for

each and every hour worked over 40 in all applicable seven-day workweeks is a violation of the

FLSA.

        28.     Defendant did not make or keep an accurate record of Plaintiff’s daily and weekly

hours worked.

                           IV.     CONTROLLING LEGAL RULES

        29.     The FLSA states that “no employer shall employ any of his employees who in any

workweek is engaged in commerce or in the production of goods for commerce, or is employed in

an enterprise engaged in commerce or in the production of goods for commerce, for a workweek

longer than forty hours unless such employee receives compensation for his employment in excess

of the hours above specified at a rate not less than one and one-half times the regular rate at which

he is employed.” 29 U.S.C. § 207(a)(1).

        30.     “Employ” includes to suffer or permit work. 29 U.S.C. § 203(g).




                                                            Plaintiff’s Original Complaint – Page 4
     Case 3:21-cv-00854-E Document 1 Filed 04/13/21                  Page 5 of 7 PageID 5



        31.     Federal law requires employers to make and keep accurate and detailed payroll data

for non-exempt employees. 29 U.S.C. § 211(c); 29 C.F.R. § 516.2. Amongst other things, the

regulations require employers to make and keep payroll records showing data such as the

employee’s name, social security number, occupation, time of day and day of week which the

workweek begins, regular hourly rate of pay for any week in which overtime pay is due, hours

worked each workday and total hours worked each workweek, total daily or weekly straight time

earnings, total premium pay for overtime hours, total wages paid each pay period and date of

payment and pay period covered by the payment, and records of remedial payments. 29 C.F.R. §

516.2(a)&(b). Employers are required to maintain the foregoing data for a minimum of three years.

29 C.F.R. § 516.5.

        32.     The FLSA defines the “regular rate” as including “all remuneration for employment

paid to, or on behalf of, the employee … .” 29 U.S.C. § 207(e).

        33.     With a few limited exceptions, all remuneration given to an employee must be

included in the employee’s regular rate calculation. 29 U.S.C. § 207(e); 29 C.F.R. § 778.108;

accord Allen v. Board of Pub. Educ. For Bibb Cty., 495 F. 3d 1306, 1311 (11th Cir. 2007); see

also Johnson v. Big Lots Stores, Inc., 604 F. Supp. 2d 903, 927 (E.D. La. 2009).

        34.     Failing to pay the required overtime premium for hours worked over 40 in a

workweek is a violation of the FLSA. 29 U.S.C. § 216(b).

                                      V.     FLSA CLAIMS

        35.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in

this section.

        36.     At all times relevant to this lawsuit, Defendant has been an eligible and covered

employer under the FLSA. 29 U.S.C. § 203(d).




                                                           Plaintiff’s Original Complaint – Page 5
     Case 3:21-cv-00854-E Document 1 Filed 04/13/21                 Page 6 of 7 PageID 6



       37.      At all times relevant to this lawsuit, Defendant has been an enterprise engaged in

commerce under the FLSA. 29 U.S.C. § 203(s)(1)(A).

       38.      Plaintiff was an employee of Defendant pursuant to the FLSA. 29 U.S.C. § 203(e).

       39.      Plaintiff was a covered employee under 29 U.S.C. § 207(a)(1).

       40.      Plaintiff was paid on a purported salary basis by Defendant.

       41.      Plaintiff routinely worked in excess of 40 hours per seven-day workweek as an

employee of Defendant.

       42.      Defendant was required to pay Plaintiff time and one-half her regular rate of pay

for all hours worked over 40 in each relevant seven-day workweek. 29 U.S.C. § 207(a)(1).

       43.      Defendant did not pay Plaintiff time and one-half her regular rate of pay for any

hours worked over 40 in any seven-day workweek when Plaintiff was employed by Defendant.

       44.      The failure of Defendant to pay Plaintiff time and one-half her regular rate of pay

for each and every hour worked over 40 in all applicable seven-day workweeks is a violation of

the FLSA.

       45.      Plaintiff seeks all damages available for Defendant’s failure to timely pay all

overtime wages owed.

                              VI.      DAMAGES AND PRAYER

       46.      Plaintiff asks that the Court issue a summons for Defendant to appear and answer,

and that Plaintiff be awarded a judgment against Defendant and/or order(s) from the Court for the

following:

             a. All damages allowed by the FLSA, including back overtime wages,

             b. Liquidated damages in an amount equal to back FLSA wages,

             c. Legal fees,

             d. Costs,


                                                          Plaintiff’s Original Complaint – Page 6
     Case 3:21-cv-00854-E Document 1 Filed 04/13/21                     Page 7 of 7 PageID 7




           e. Post-judgment interest, and/or

           f. All other relief to which Plaintiff is justly entitled.

Date: April 13, 2021.

                                                       Respectfully submitted,


                                                       By:     s/ Allen R. Vaught
                                                               Allen R. Vaught
                                                               Attorney-In-Charge
                                                               TX Bar No. 24004966
                                                               Vaught Firm, LLC
                                                               1910 Pacific Ave., Suite 9150
                                                               Dallas, Texas 75201
                                                               (972) 707-7816 – Telephone
                                                               (972) 591-4564 – Facsimile
                                                               avaught@txlaborlaw.com

                                                       ATTORNEY FOR PLAINTIFF




                                                             Plaintiff’s Original Complaint – Page 7
